Case 8:18-cv-01784-JLS-DFM Document 21 Filed 01/15/19 Page 1 of 7 Page ID #:100



  1   John P. Kristensen (SBN 224132)
      David L. Weisberg (SBN 211675)
  2
      KRISTENSEN WEISBERG, LLP
  3   12540 Beatrice Street, Suite 200
      Los Angeles, California 90066
  4
      Telephone: (310) 507-7924
  5   Fax: (310) 507-7906
      john@kristensenlaw.com
  6
      david@kristensenlaw.com
  7
      Attorneys for Plaintiff and all others
  8
      similarly situated
  9
 10                    THE UNITED STATES DISTRICT COURT
          CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
 11
 12
      ADRIAN BACON, on behalf of       )        Case No.: 8:18−cv−01784−JLS−DFM
 13                                    )
      himself and all others similarly )
 14   situated,                        )        CLASS ACTION
                                       )
 15                                    )
            Plaintiffs,                )        JOINT STIPULATED MOTION
 16                                    )        FOR DISMISSAL OF CLASS
            vs.                        )        ACTION ALLEGATIONS
 17                                    )
                                       )        WITHOUT PREJUDICE AND
 18   MATRIX WARRANTY                  )        WITHOUT NOTICE TO
      SOLUTIONS, INC, a Texas          )        PUTATIVE CLASS AND
 19                                    )
      corporation; and DOE             )        DISMISSAL WITH PREJUDICE OF
 20   INDIVIDUALS, inclusive, and each )        PLAINTIFF’S INDIVIDUAL
      of them,                         )        CLAIMS
 21                                    )
                                       )
 22         Defendants.                )        Assigned to: Hon. Josephine L. Staton
                                       )
 23                                    )
                                       )        Complaint filed: October 2, 2018
 24                                    )
 25
 26
 27
          STIPULATED MOTION FOR DISMISSAL OF CLASS ACTION ALLEGATIONS
 28       WITHOUT PREJUDICE AND WITHOUT NOTICE TO PUTATIVE CLASS AND
            DISMISSAL WITH PREJUDICE OF PLAINTIFF’S INDIVIDUAL CLAIMS
                                               -1-
      37680536.1
Case 8:18-cv-01784-JLS-DFM Document 21 Filed 01/15/19 Page 2 of 7 Page ID #:101



  1            COMES NOW Plaintiff ADRIAN BACON, (“Plaintiff” or “Bacon”), on
  2   behalf        of      himself     and      all         others   similarly      situated,     and
  3   Defendant MATRIX WARRANTY                        SOLUTIONS,         INC.     (“Defendant”     or
  4   “Matrix”) (collective, the “Parties”), by and through their respective attorneys of
  5   record, and hereby jointly stipulate and agree to the following:
  6            1.        WHEREAS, on October 2, 2018, Plaintiff filed the Complaint in
  7   this matter (Dkt. No. 1) naming defendant MATRIX WARRANTY
  8   SOLUTIONS,            INC.      with    causes     of      action   for    violations   of   the
  9   Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).
 10            2.        WHEREAS, on October 5, 2018, Plaintiff served Matrix with a
 11   Summons, the Complaint, Certificate of Interested Parties, Notice of Assignment
 12   to United States Judges, and Notice of Parties of Court-Directed ADR Program.
 13   (Dkt. No 9).
 14            3.        WHEREAS, on October 9, 2018, the Parties filed a Stipulation
 15   extending Maxtrix’s deadline to respond to Plaintiff’s Complaint to
 16   November 26, 2018, allowing time to discuss early resolution. (Dkt. No. 10).
 17            4.        WHEREAS, on November 26, 2018, following a conference
 18   between counsel pursuant to Local Rule 7-3, Matrix filed a Motion to Dismiss
 19   seeking to dismiss proposed out-of-state putative class members with prejudice
 20   for lack of personal jurisdiction. On November 27, 2018, the Court issued an
 21   Order striking Defendant’s Motion to Dismiss for not having noticed it for the
 22   first available hearing date. (Dkt. 15). Defendant filed an Amended Motion to
 23   Dismiss with a hearing date of January 25, 2019. On November 28, 2018, the
 24   Court issued an Order setting a Scheduling Conference for January 25, 2019.
 25   (Dkt. 18).
 26   ///
 27
            STIPULATED MOTION FOR DISMISSAL OF CLASS ACTION ALLEGATIONS
 28         WITHOUT PREJUDICE AND WITHOUT NOTICE TO PUTATIVE CLASS AND
              DISMISSAL WITH PREJUDICE OF PLAINTIFF’S INDIVIDUAL CLAIMS
                                                       -2-
      37680536.1
Case 8:18-cv-01784-JLS-DFM Document 21 Filed 01/15/19 Page 3 of 7 Page ID #:102



  1           5.   WHEREAS, the parties have had ongoing discussions about the
  2   status of the case and Matrix’s financial condition and in early December of
  3   2018, the Parties reached a resolution of Plaintiff’s claims. On December 11,
  4   2018, Plaintiff filed a Notice of Settlement notifying the Court that the Parties
  5   intended to complete the terms of the settlement and that Plaintiff would file a
  6   Notice of Voluntary Dismissal of Plaintiff’s individual claims and without
  7   prejudice as to the putative class claims. (Dkt. No. 19).
  8           6.   WHEREAS, on December 14, 2018, this Court issued an Order
  9   vacating all hearing dates and ordered the Parties to review the Court’s
 10   requirements for obtaining a settlement of only the individual claims in a
 11   putative class action on the Court’s Procedures Page and file dispositional
 12   documentation within forty-five (45) days, on or before January 31, 2019. (Dkt.
 13   20).
 14           7.   WHEREAS, the Parties have reviewed this Court’s procedures
 15   regarding a putative class action where a settlement is reached of only the named
 16   plaintiff’s individual claims and the parties seek to dismiss the class claims. After
 17   good-faith negotiations with Defense, the Parties agreed to a modest individual
 18   settlement to resolve Plaintiff’s claim, and to dismiss the claims of the putative
 19   class without prejudice. The parties are in the process of drafting a written
 20   settlement agreement and a true and correct copy of the Parties’ Confidential
 21   Settlement Agreement will be filed under seal as Exhibit “1” in a separate filing
 22   and as soon as it is available.
 23           8.     As set forth below, the Parties hereby articulate why the factors (as
 24   identified in Diaz v. Trust Territory of the Pacific Islands (“Diaz”), 876 F.2d
 25   1401, 1408 (9th Circ. 1989)) favor dismissal and why notice need not be
 26   provided to the putative class.
 27
             STIPULATED MOTION FOR DISMISSAL OF CLASS ACTION ALLEGATIONS
 28          WITHOUT PREJUDICE AND WITHOUT NOTICE TO PUTATIVE CLASS AND
               DISMISSAL WITH PREJUDICE OF PLAINTIFF’S INDIVIDUAL CLAIMS
                                               -3-
      37680536.1
Case 8:18-cv-01784-JLS-DFM Document 21 Filed 01/15/19 Page 4 of 7 Page ID #:103



  1   I.    THE DIAZ STANDARDS AS THEY APPLY TO THIS ACTION
  2         9.     Under Diaz, the Court must assess potential prejudice to the putative
  3   class members from: (1) “possible reliance on the filing of the action if they are
  4   likely to know of it either because of publicity or other circumstances”; (2) “lack
  5   of adequate time for class members to file other actions, because of a rapidly
  6   approaching statute of limitations”; and (3) “any settlement or concession of
  7   class interests made by the class representative or counsel in order to further their
  8   own interests.” Diaz, 876 F.2d at 1401.
  9         10.    As to the first factor, the Parties have not engaged in any efforts to
 10   garner publicity with regards to this case, have not been contacted by any
 11   individuals with claims the same or similar to that of the putative class, and are
 12   unaware of any other publicity regarding this matter.
 13         11.    As to the second factor and regarding the class portion of the
 14   Complaint concerning the Telephone Consumer Protection Act (“TCPA”), some
 15   take the position the TCPA has a four (4) year statute of limitations pursuant to
 16   28 U.S.C. § 1658. This case concerns alleged telephone calls made in 2018, such
 17   that the Statute of Limitations may not toll until 2022. Thus, under any
 18   circumstances there are no rapidly approaching statute of limitation deadlines.
 19         12.    As to the third factor, Plaintiff is seeking to dismiss only his
 20   individual TCPA claims against Matrix with prejudice. The dismissal sought
 21   will be without prejudice as to the putative class. Thus, there is not a settlement
 22   or concession of class interests in the furthering of Plaintiff’s interests, as
 23   individual putative class members continue to retain the right to pursue claims
 24   against Matrix in the future, should those purported class claims exist.
 25         13.    Further, as to the collusive or prejudicial concern put forth by the
 26   Court in Diaz, it further noted that “[a]bsent any indication that these plaintiffs
 27
           STIPULATED MOTION FOR DISMISSAL OF CLASS ACTION ALLEGATIONS
 28        WITHOUT PREJUDICE AND WITHOUT NOTICE TO PUTATIVE CLASS AND
             DISMISSAL WITH PREJUDICE OF PLAINTIFF’S INDIVIDUAL CLAIMS
                                               -4-
      37680536.1
Case 8:18-cv-01784-JLS-DFM Document 21 Filed 01/15/19 Page 5 of 7 Page ID #:104



  1   actually appended class allegations in an attempt to get favorable individual
  2   settlements, there is no reason to require notice here as a deterrent to hypothetical
  3   abusive plaintiffs.” Diaz, 876 F.2d at 1409 (9th Cir. 1989). Plaintiff originally
  4   filed this matter as a TCPA Class Action because of the alleged unwanted calls
  5   to his cell phone that he allegedly received. Plaintiff contends that he received
  6   numerous calls in violation of the TCPA and therefore this confidential
  7   settlement is within the range of his individual claims as well. Thus, there was
  8   no attempt to “append” class allegations to obtain a favorable individual
  9   settlement and the settlement terms reflect no disproportionate individual
 10   settlement of Plaintiff’s claims.
 11          14.   Accordingly, the three factors in this matter do not implicate the
 12   purposes underlying the notice requirement of Fed. R. Civ. P. R. 23(e) in a pre-
 13   certification dismissal.
 14   ///
 15   ///
 16   ///
 17   ///
 18   ///
 19   ///
 20   ///
 21   ///
 22   ///
 23   ///
 24   ///
 25   ///
 26   ///
 27
            STIPULATED MOTION FOR DISMISSAL OF CLASS ACTION ALLEGATIONS
 28         WITHOUT PREJUDICE AND WITHOUT NOTICE TO PUTATIVE CLASS AND
              DISMISSAL WITH PREJUDICE OF PLAINTIFF’S INDIVIDUAL CLAIMS
                                               -5-
      37680536.1
Case 8:18-cv-01784-JLS-DFM Document 21 Filed 01/15/19 Page 6 of 7 Page ID #:105



  1         15.    The Parties therefore stipulate and move the Court to dismiss the
  2   class allegations without prejudice pursuant to Federal Rules of Civil Procedure
  3   23(3) and 41, and to dismiss Plaintiff Adrian Bacon’s individual claims against
  4   Matrix with prejudice.       Each Party hereto shall bear their own respective
  5   attorneys’ fees and costs.
  6
  7         IT IS SO STIPULATED.
  8
       Dated: January 15, 2019              Respectfully submitted,
  9
                                     By:    /s/ David L. Weisberg
 10
                                            David L. Weisberg
 11                                         david@kristensenlaw.com
                                            John P. Kristensen
 12
                                            john@kristensenlaw.com
 13                                         KRISTENSEN WEISBERG, LLP
                                            12540 Beatrice Street, Suite 200
 14                                         Los Angeles, California 90066
 15                                         Tel: (310) 507-7924
                                            Fax: (310) 507-7906
 16
 17                                  By:    /s/ Neil Thakor
 18                                         Neil Thakor
                                            neil.thakor@gmlaw.com
 19                                         GREENSPOON MARDER LLP
 20                                         1875 Century Park East, Suite 1850
                                            Los Angeles, California 90067
 21                                         Tel.: (310) 880-4520
 22                                         Fax: (954) 771-9264
 23
 24
 25
 26
 27
          STIPULATED MOTION FOR DISMISSAL OF CLASS ACTION ALLEGATIONS
 28       WITHOUT PREJUDICE AND WITHOUT NOTICE TO PUTATIVE CLASS AND
            DISMISSAL WITH PREJUDICE OF PLAINTIFF’S INDIVIDUAL CLAIMS
                                              -6-
      37680536.1
Case 8:18-cv-01784-JLS-DFM Document 21 Filed 01/15/19 Page 7 of 7 Page ID #:106



                            CERTIFICATE OF SERVICE


       I certify that on this fifteenth day of January, 2019, the foregoing document
 titled JOINT STIPULATED MOTION FOR DISMISSAL OF CLASS ACTION
 ALLEGATIONS WITHOUT PREJUDICE AND WITHOUT NOTICE TO PUTATIVE CLASS

 AND DISMISSAL WITH PREJUDICE OF PLAINTIFF’S INDIVIDUAL CLAIMS and
 accompanying Proposed Order will be served in accordance with the Court’s
 CM/ECF system, which will send notification of such filing and a true copy of the
 foregoing document by notice via email to the ECF participants of record.


                                                /s/Vanessa Brahm
                                                Vanessa Brahm
